El Juez PResidente Sr. del Tobo,
emitió la opinión del tribunal.
*110El presente es nn recurso de apelación interpuesto contra sentencia de la Corte de Distrito de San Juan, Sección Primera, dictada en 28 de octubre de 1920 en contra del de-mandado. La vista del recurso se celebró el 3 de febrero actual.
El primero .de los errores alegados por el demandado-apelante es el siguiente:
“La corte cometió un abuso de discreción al no suspender la vista de este juicio el día 20 de julio de 1920, produciendo tal abuso de discreción la indefensión del Sr. Stubbe.”
Aparece de los autos lo que sigue:
“Día 20 .de julio de 1920. — Sesión de la mañana. — Compareció en corte abierta el abogado don Cayetano Coll Cuchí, en represen-tación del demandado en este caso, e hizo la siguiente moción oral:
“ ‘ ooll : Antes de empezar la sesión voy a hacer una moción. Voy a solicitar la suspensión del juicio oral en este caso señalada para las dos de la tarde de hoy, muy en contra de mi voluntad pero por dos causas justificadas que estaban fuera de mi alcance ni espe-raba que ocurrieran. Una es la enfermedad repentina del Sr. Stubbe ocurrida ayer. La corte la considerará y procederá como mejor lo entienda. Y otra es que mi señora y un hijo mío están muy graves en el Hospital Presbiteriano y no podría por tanto atender a este juicio oral ni es posible que examine los testigos. Tengo un hijo si se muere o no se muere.
“ ‘juez: La corte resolverá esta tarde la moción, pero de todas maneras debe venir preparado para las dos.
! ‘ ‘ ooll : Si la corte la resolviera en contra no podría entrar en juicio oral porque me sería imposible entrar en juicio muñéndoseme un hijo.
“ ‘juez: Son dos abogados los que intervienen, el Sr. Coll y el Sr. Cruzado.
“ ‘ ooll : Yo soy el único. El Sr. Cruzado deseo hacer constar que es un empleado de mi oficina y actúa con tal carácter, sin que tenga conocimiento absoluto como abogado de estas cuestiones.
“ ‘juez: Aparece firmando todos los escritos y aparece como abo-gado del record.
*111“ ‘ gold : Si la corte cree que es de conciencia y de moral profe-sional obligarme a entrar en juicio así, la corte resolverá.
“ ‘juez: La corte resolverá a las dos de la tarde.’ ”
En la sesión de la tarde compareció el demandante y por medio de su abogado se opuso a que el juicio fuera suspendido. El taquígrafo tomó sus palabras. Se han trans-crito y ocupan desde la página 2 a la 6 de la exposición del caso.
Finalmente la corte resolvió la cuestión planteada así:
“juez: Esta mañana se presentó una moción oral solicitando la suspensión de este juicio, alegándose que uno de los testigos se en-cuentra enfermo, sin que se Raya presentado bajo affidavit conforme a lo que prescribe la Ley de Procedimientos Civiles, o sea la Ley de Enjuiciamiento Civil, por lo cual la corte la declara sin lugar.
“Se presentó también una solicitud de suspensión alegando el abogado que no puede asistir al juicio por estar su señora enferma y también uno de sus Rijos. La corte, entendiendo que esta causa o motivo no está comprendido en ninguno de los articulados de la Ley de Enjuiciamiento Civil, la declara sin lugar.”
La enfermedad de la esposa y del hijo del abogado del demandado no fueron negadas. Todo demuestra que era cierta y qup se trataba de algo que ocurrió súbitamente. Al terminar la corte de pronunciar su resolución, el abogado Cruzado Silva, se expresó así:
“Con la venia de la corte. Yoy a consignar, a nombre del com-pañero Coll y CucRí, su más formal protesta a que el caso presente se vea Roy día en que el demandado se encuentra desprovisto de de-fensa alguna y de medios de defensa, por los motivos de encontrarse enfermo recluido en cama, y por el motivo también de que su abo-gado defensor, Sr. Coll y Cuchí, está impedido de asistir a la vista porque a estas horas tiene en el Hospital Presbiteriano de Santurce a su esposa gravemente enferma después de haberse realizado en ella una operación de carácter grave, y un hijo que está más de la muerte que de la vida. Por esas consideraciones respetuosamente formulamos nuestra protesta de que se celebre el juicio en contra del demandado Stubbe en el día de hoy.”
*112El juicio siguió adelante en ausencia del demandado prac-ticándose la larga prueba incluida en las seiscientas treinta: y tres páginas de la exposición del caso. La corte, como liemos dicho, falló en favor del demandante.
Con su acostumbrada precisión y extensión Corpus Juris resume la jurisprudencia sobre la materia y de ese resumen transcribimos los párrafos que signen:
“La facultad de conceder o negar una suspensión es inherente a todas las cortes, y necesaria para los fines de la justicia y para im-pedir demoras. También la facultad es a veces conferida expresa-mente por el estatuto, pero, por lo menos en algunas jurisdicciones, un estatuto relativo a suspensiones es considerado no como la fuente originaria de la facultad sino como la prescripción de determinados requisitos para la aplicación de la misma.” 13 C. J. 123, sec. 2.
“Es una regla general que el conceder o denegar una moción de suspensión descansa en la sana discreción de la corte sentencia-dora; y que una corte de apelación no intervendrá en el ejercicio de esa discreción a menos que la acción de la corte sentenciadora sea' manifiestamente errónea y constituya un claro abuso de discreción. Sinembargo, la discreción de la corte sentenciadora en este particular no es arbitraria, sino una discreción judicial, regulada y re-gida por reglas legales/y para ser ejercitada con vista a los dere-chos manifiestos de las partes y a la prevención de injusticia y opre-sión, y en este sentido está sujeta a revisión. ” 13 C. J. 123, 124, sec. 4.
Hemos estudiado cuidadosamente la cuestión planteada a la luz de los hechos ocurridos y de la jurisprudencia apli-cable y a nuestro juicio el error cometido por la corte es evidente -más bien que por abuso de discreción, por haberse negado a ejercitar la discreción que tenía para juzgar la-segunda de las causas alegadas para pedir la suspensión.
Al referirse a la enfermedad de la esposa y del hijo del abogado de la parte demandada, la corte expresó que el hecho no estaba comprendido en el Código de Enjuiciamiento Civil como una causa para pedir la suspensión y negó ésta. Acep-tando que no lo estuviera, la corte, eso no obstante, tenía *113poder inherente para suspender la vista juzgando si el mo-tivo alegado era o no suficiente por sns propios méritos.
Que la enfermedad de ún miembro de la familia del abo-gado de una de las partes puede y debe ser motivo de sus-pensión es evidente. Véase 13 C. J. 145. Claro es que debe tratarse de un caso excepcional. Los abogados son general-mente hombres acostumbrados a las luchas morales, fuertes y decididos. Son combatientes que defienden las causas o los intereses que se le confían prescindiendo de asuntos per-sonales o de familia, pero hay relaciones estrechas y momen-tos supremos que no deben ser ignorados por las cortes, y así cuando un abogado él mismo comparece en corte abierta y se dirige como en este caso a la conciencia de la corte y le dice que su esposa operada y su hijo moribundo requie-ren su presencia y no existe la más leve sombra de duda sobre la certeza de tal hecho, la corte debe dejar libre al abogado de su compromiso ante ella, garantizando desde luego el derecho de la otra parte. El juicio pudo transfe-rirse para una fecha inmediata. Si existían testigos cita-dos por la otra parte y dicha otra parte había incurrido en gastos, pudo imponerse como condición para la suspensión que esos gastos fueran satisfechos por la parte solicitante, pero la suspensión debió haberse decretado.
Siendo el expuesto el criterio que del caso hemos for-mado, procede, sin necesidad de considerar los otros errores, la revocación de la sentencia y la concesión de un nuevo juicio.

Revocada la sentencia apelada y ordenado un nuevo juicio.

Jueces concurrentes: Sres. Asociados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la vista de este caso.